DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1-15 of U.S. Patent No. 11,272,198. Although the claims at issue are not identical, the scope and novel features of the claims are the same and directed to the same invention, and the differences are obvious variation, necessitated by the process. For example;
	Regarding claim 1, receiving a video bitstream including a current picture (patented claim 1, receiving a coded video bitstream including a current picture), determining a block size of a current block to be coded in an intra sub-partition (ISP) coding mode (patented claim 1, determining a block size of a rectangular current block coded in an intra sub-partition (ISP) coding mode), determining a direction and number of partitions of the current block based on the determined block size, wherein the number of the partitions of the current block to be coded in the ISP coding mode is greater than 4 (patented claim 1, determining a direction and number of partitions of the rectangular current block based on a width and a height of the rectangular current block indicated by the determined block size, … number of partitions of the rectangular current block coded in the ISP coding mode is greater than 4), and encoding, in the ISP coding made, the current block based on the determined direction and number of partitions of the current block (patented claim 1, decoding the rectangular current block based on the determined direction and number of partitions of the current block, …. in the ISP coding mode. Obviously, the encoding and decoding process of the claimed invention are a direct reverse process and necessitated by the process of video).
	Regarding claim 2, the method according to claim 1, wherein the current block is partitioned into one of (i) K vertically split partitions and (11) L horizontally split partitions (patented claim 1, current block is partitioned into one of (i) K vertically split partitions and (ii) L horizontally split partitions).
	Regarding claim 3, the method according to claim 2, wherein, in response to a determination that a width of the current block is larger than a height of the current block, K is greater than L (patented claim 2, wherein when the width of the rectangular current block is larger than the height of the rectangular current block, K is greater than L).
	Regarding claim 4, the method according to claim 2, wherein, in response to determination that a height of the current block is larger than a width of the current block, K is smaller than L (patented claim 3, wherein when the height of the rectangular current block is larger than the width of the rectangular current block, K is smaller than L). 
Regarding claim 5, the method according to claim 4, wherein, in response to a determination that the block size of the current block is 4xN and N is greater than 8, K and L are dependent on N (patented claim 4, wherein when the block size of the rectangular current block is 4×N and N is greater than 8, K and L are dependent on N).
	Regarding claim 6, the method of claim 5, wherein K is 2 and L is 4 (patented claim 3, K is smaller than L). 
	Regarding claim 7, the method of claim 3, wherein, in response to determination that the
block size of the current block is Nx4 and N is greater than 8, K and L are dependent on N (patented claim 4, wherein when the block size of the rectangular current block is 4×N and N is greater than 8, K and L are dependent on N).
	Regarding claim 8, the method of claim 7, wherein K is 4 and L is 2 (patented claim 2, wherein
when the width of the rectangular current block is larger than the height of the rectangular current block, K is greater than L).
	Regarding claim 9, the method of claim 1, wherein in response to a determination that a width of the current block is greater than a threshold, a number of vertical partitions is based on the width
of the current block (patented claim 6, wherein when the width of the rectangular current block is greater than a threshold, a number of vertical partitions is based on the width of the rectangular current block).
	Regarding claim 10, the method of claim 1, wherein, in response to a determination that a height of the current block is greater than a threshold, a number of horizontal partitions is based on the
height of the current block (patented claim 7. wherein when the height of the rectangular current block is greater than a threshold, a number of horizontal partitions is based on the height of the rectangular current block).
	Regarding claim 11, the method of claim 1, wherein a context model based to entropy encode the direction of the partitions of the current block is selected based on the determined block size (patented claim 8, wherein a context model used to entropy encode the direction of the partitioning of the rectangular current block is selected based on the determined block size).
	Regarding claim 12, the method of claim 1, wherein a context model used to entropy encode the direction of the partitions of the current block is selected based on a partitioning direction of one or
more neighboring blocks that are coded in the ISP coding made (patented claim 9, wherein a context model used to entropy encode the direction of the partitioning of the rectangular current block is selected based on a partitioning direction of one or more neighboring blocks that are coded in the ISP coding mode).
	Regarding claim 13-20, please refer to claims 1-7 above.
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482